            Case 1:21-cv-02140-JMF Document 7 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FRANKIE MONEGRO,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-2140 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
UNHEARD, LLC,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court received a letter from Colin Sharp on behalf of Defendant on March 31, 2021.
See ECF No. 6. The Court reminds Defendant that limited liability companies may appear in
federal court only through licensed counsel, see Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir.
2007), and where a limited liability company “repeatedly fails to appear by counsel, a default
judgment may be entered against it,” Grace v. Bank Leumi Tr. Co. of N.Y., 443 F.3d 180, 192 (2d
Cir. 2006) (internal quotation marks omitted).

       To date, Plaintiff has not filed proof of service on the docket. In accordance with Rule
4(m) of the Federal Rules of Civil Procedure, Plaintiff has until June 9, 2021, to serve Defendant.

         The Court also reminds the parties that the current deadline for the parties to submit joint
materials as laid out in the Court’s March 12, 2021 Order, see ECF No. 5, is June 20, 2021, or —
if earlier — two weeks after Defendant enters an appearance (through counsel). As in all cases,
the Court encourages the parties to engage in good-faith settlement discussions to try and resolve
the case; the vast majority of cases like this one are resolved early through settlement.

         The Clerk of Court is directed to mail a copy of this letter to Mr. Sharp, at the address
listed in his letter at ECF No. 6.

        SO ORDERED.

Dated: April 5, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
